Citation Nr: 0842554	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO. 02-00 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for a low back 
disability.

2. Entitlement to an initial disability rating in excess of 
10 percent for chronic epididymo-orchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from October 1975 to February 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). The veteran 
testified at a Board hearing at the RO in July 2004. This 
matter was previously before the Board and was remanded in 
February 2005. 

In an April 2008 letter, VA notified the veteran that the 
Veterans Law Judge (VLJ) who conducted the July 2004 Board 
hearing was no longer employed by the Board and offered the 
veteran a new hearing before a different VLJ. The letter 
explained that if the Board did not hear from the veteran 
within 30 days, it would assume that the veteran did not wish 
to have another hearing. The record reflects that the veteran 
never responded to this letter. As such, the Board will 
assume that the veteran does not want another hearing and 
will proceed with adjudication of the issues.


FINDINGS OF FACT

1. A current low back disability was manifested during the 
veteran's active duty service.

2. The veteran's service-connected chronic epididymo-orchitis 
is manifested by complaints of pain and recurrent infections 
treated with medication with no evidence of symptomatic 
infection requiring drainage/hospitalization more than two 
times a year; or, the requirement for continuous intensive 
management.


CONCLUSIONS OF LAW

1.The criteria for service connection for a low back 
disability have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

2. The requirements are not met for a rating in excess of 10 
percent for chronic epididymo-orchitis. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.20, 4.115a, Diagnostic Code 
7525 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2008). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has been recently revised in part. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. 

Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

With respect to the veteran's service connection claim, the 
Board need not consider the question of VCAA compliance since 
there is no detriment to the veteran as a result of any VCAA 
deficiencies in view of the fact that the full benefit sought 
by the veteran is being granted by this decision of the 
Board.  

With respect to the veteran's claim for an increased rating 
for his service-connected epididymo-orchitis disability, this 
appeal arises from the veteran's disagreement with the 
disability rating assigned following the grant of service 
connection. Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007). Notice was provided in 
June 2003, April 2005 and October 2006 letter. No additional 
discussion of the duty to notify is required.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, VA treatment records, and 
multiple VA examination reports. Therefore, the Board finds 
that the record as it stands includes sufficient competent 
evidence to decide these claims. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with the claims.

The record reflects that the facts pertinent to the claims 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims.

Analysis

Service Connection Claim

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

The veteran alleges that he injured his low back during 
service in the 1970s. There is no documentation of a low back 
injury during service, but service medical records for the 
veteran's period of active duty service in the 1970s appear 
to be incomplete. 

The veteran submitted buddy statements from individuals who 
served with him in the military from 1986 to 1996. These 
statements all show that the individuals observed the veteran 
complaining of back pain during active duty service. A 
September 1985 "annual" examination report shows that the 
veteran complained of recurrent back pain and claimed he 
injured his back in the 1970s during active duty service. 
Although the veteran's February 1996 retirement examination 
report shows that the veteran's spine was normal on clinical 
examination, the veteran did report complaints of recurrent 
back pain. Post-service treatment records show the veteran 
complained of back pain in 2001, approximately five years 
after his discharge from active duty service. Private medical 
records from 2001 show the veteran reported a history of back 
pain since the 1970s. A May 2001 VA examination report shows 
that the examiner provided a diagnosis of chronic low back 
strain.

A September 2005 VA examination report indicates that the 
veteran reported while seeking treatment in 1986 that he had 
a back injury in service in 1975 which "was listed as 
resolved and self limited." The examiner stated that he 
found no other mention of recurrent treatment or any 
indication of chronicity of this condition. The examiner's 
assessment was "normal exam of the lumbar spine." The 
examiner opined that it was less likely than not that the 
veteran's current back condition was caused or aggravated by 
military service as there was no indication of chronicity 
subsequent to an apparently simple injury in 1975.

A May 2007 VA examination report shows that the veteran 
reported a history of back pain dating back to an injury in 
the 1970s during military service. After examining the 
veteran, the examiner provided a diagnosis of lumbo-sacral 
strain. The examiner stated that it was his opinion that it 
was as likely as not that the veteran's back condition was 
related to his military service if in fact the injury was 
corroborated in the service medical records, but that the 
examiner did not find any service medical records for the 
1970s.

The Board finds that the evidence of record is essentially in 
equipoise with respect to the issue of whether or not the 
veteran's current back disability is related to the veteran's 
active duty service as there is one competent medical opinion 
in support of the veteran's claim and one competent medical 
opinion which weighs against the veteran's claim. 

Although there is very little objective documentation of a 
back injury during active duty service during the 1970s as 
the veteran alleges, the Board notes that the veteran's 
service medical records appear to be incomplete. Moreover, 
the veteran has credibly and consistently reported back pain 
since an injury during the 1970s. Additionally, the record 
contains three buddy statements from individuals who served 
with the veteran and observed him experiencing back pain. 
Finally, the veteran reported a history of recurrent back 
pain upon discharge from active service and private and VA 
medical records show complaints and diagnosis of chronic low 
back strain within five years of discharge from active duty 
service. 

In light of this evidence, the Board finds that after 
resolving any benefit of the doubt in favor of the veteran 
under the provisions of 38 U.S.C.A. § 5107(b), entitlement to 
service connection for a low back disability is warranted.  
The claim is thus granted in full.

Increased Rating Claim

The veteran contends that his service-connected chronic 
epididymo-orchitis warrants a disability rating in excess of 
10 percent. After careful review of the competent and 
relevant evidence of record, the Board finds that a 
disability rating in excess of 10 percent is not warranted 
for the veteran's service-connected chronic epididymo-
orchitis.

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability. 8 U.S.C.A. § 1155; 38 C.F.R. 
Part 4. Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition. Schafrath v. Derwinski, 1 Vet.App. 589, 594 
(1991). 

When the veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his disability is to be considered during the 
entire period from the initial assignment of the rating to 
the present time. See Fenderson v. West, 12 Vet. App. 119 
(1999). However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability. Francisco v. Brown, 7 Vet. App. 
55 (1994). A claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). The following analysis is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.   

The evidence of record includes a May 2001 VA examination 
report which shows the veteran reported epididymitis during 
service with four re-occurrences over the years. He reported 
dysuria and testicular pain but denied urinary frequency, 
hesitancy, incontinence, hematuria or other urinary symptoms. 
He reported fathering three children and denied any sexual 
dysfunction. On physical examination, the right epididymis 
was slightly enlarged and slightly tender but not warm or 
markedly tender. There was a left-sided varicocele that was 
small and mild. The penis was normal. In his assessment, the 
examiner stated that the veteran had no residuals of 
epididymitis except that on occasions he would have very 
brief, sharp pain on the posterior side of his right testicle 
if he did leg movement that caused pressure on his testicles.

An August 2001 VA treatment record shows that the veteran 
reported a tender testicle. A December 2001 testicular 
ultrasound showed testicular microlithiasis with no definite 
intratesticular mass seen. There was also a small left 
varicocele. A July 2002 VA treatment record shows the veteran 
reported testicular pain.

A May 2003 VA examination report shows that the veteran 
reported testicular pain. He noted that an ultrasound showed 
a cyst in the spermatic cord. He reported frequency of five 
or six times a day but denied incontinence. He reported a 
normal sex life with no history of recurrent urinary tract 
infections, kidney stones or active nephritis. He also denied 
any history of hospitalization with urinary tract infections. 
On physical examination, the veteran's testes were normal but 
there was a cyst on the right epididymides. The diagnoses 
were spermatic cord cyst and status-post epididymal orchitis.

A January 2004 VA examination report shows that the veteran 
reported chronic testicular pain. He also reported a history 
of urgency, frequency and nocturia four to five times a 
night. The veteran denied a history of stones, nephritis, or 
other urologic problems. On physical examination, the veteran 
had a normal circumcised phallus with a normal urethral 
meatus and normal testicles. The examiner's assessment was 
very vague intermittent testicular pain with questionable 
history of orchitis, epididymitis, trauma and questionable 
tuberculosis. The examiner noted that he did not see any 
evidence of a confirmed diagnosis of tuberculosis of the 
testicles and that most likely the veteran has chronic 
intermittent orchalgia from possibly a history of trauma and 
recurrent bouts of epididymitis and orchitis. A July 2004 
ultrasound of the veteran's testicles showed micro-lithiasis 
without evidence of masses within the testicles.

A September 2005 VA examination report shows that the veteran 
reported a long history of repeat infections and treatment 
with antibiotics. He also reported frequency every two hours 
and getting up five to six times a night. He denied any 
history of stones or gross hematuria. He denied any erectile 
dysfunction. On examination, the veteran had a normal, 
circumcised phallus with a normal urethral meatus. The 
testicles were descended and essentially felt normal to 
palpation. The examiner's assessment was:  history of right 
testicular trauma - "veteran has recurrent bouts of what may 
be either mechanical irritation or infectious right 
epididymo-orchitis." The examiner noted that he was 
uncertain of the etiology of this condition. He noted that 
the veteran reported a history of four or five exacerbations 
a year. The examiner noted that the veteran's frequency and 
nocturia were more likely than not due to benign prostatic 
hypertrophy.

A May 2007 VA examination report shows that the veteran 
reported a long history of scrotal pain. The veteran 
complained of erectile dysfunction, nocturia up to six times 
with good force of stream and no urgency or hesitancy. He 
reported voiding about two to three hours during the day with 
some post-void dribbling. On physical examination, both 
testes were descended with no masses or tenderness. The 
phallus was normal. The diagnoses were: chronic epididymo-
orchitis, currently resolved; erectile dysfunction, not 
related to chronic epididymo-orchitis; and benign prostatic 
hypertrophy, not related to chronic epididymo-orchitis

The veteran's service-connected chronic epididymo-orchitis is 
currently rated under Diagnostic Code 7525. Diagnostic Code 
7525 provides that chronic epididymo-orchitis is rated under 
the criteria for urinary tract infections. See 38 C.F.R. § 
4.115b. The rating criteria for urinary tract infection 
provide that, recurrent symptomatic infection requiring 
drainage/hospitalization more than two times a year; or, the 
requirement for continuous intensive management, warrants a 
30 percent rating. 38 C.F.R. § 4.115a. Long-term drug 
therapy, one to two hospitalizations per year; or, the 
requirement for intermittent intensive management, warrants a 
10 percent rating. Id.

The Board finds that none of the VA examination reports or 
the VA treatment records associated with the claims file show 
the veteran's epididymitis symptoms to more closely 
approximate the criteria for a 30 percent rating. Although 
the veteran reports a history of recurrent infections treated 
with medication, there is no evidence of the need for 
drainage or hospitalization or any other form of intensive 
management. Additionally, the veteran's reports of problems 
with voiding and erectile dysfunction have been shown to be 
associated with nonservice-connected disabilities and not 
with the veteran's service-connected epididymo-orchitis. 
Therefore, the Board finds that a schedular disability rating 
in excess of 10 percent for the veteran's service-connected 
chronic epididymo-orchitis is not warranted.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993). 38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria. According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts in a February 2008 statement 
that he is unemployable because of his service-connected 
chronic epididymo-orchitis, the record does not include any 
specific factors which may be considered to be exceptional or 
unusual in light of VA's schedule of ratings. As noted above, 
the veteran has not required frequent periods of 
hospitalization for his disability and treatment records are 
void of any finding of exceptional limitation beyond that 
contemplated by the schedule of ratings. The Board does not 
doubt that limitation caused by scrotal pain has an adverse 
impact on employability; however, loss of industrial capacity 
is the principal factor in assigning schedular disability 
ratings. See 38 C.F.R. §§ 3.321(a) and 4.1. 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability." See also Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired). 
Consequently, the Board finds that the 10 percent evaluation 
continued in this decision adequately reflects the clinically 
established impairment experienced by the veteran and a 
referral for a extra-schedular rating is denied.

In making these determinations, the Board has considered the 
provisions of 38 C.F.R. § 4.3, but there is no doubt to be 
resolved in the veteran's favor to otherwise warrant a 
favorable decision. Rather, the claim must be denied.

ORDER

Service connection for a low back disability is granted.

An initial disability rating in excess of 10 percent for 
chronic epididymo-orchitis is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


